DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
 The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: information reading unit, mount unit, operating unit, and storage unit, power supply unit in claims 1-6.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5  of U.S. Patent No. 11, 250, 223. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claimed invention claims the same subject matter as U.S. Patent No. 11, 250, 223. For instant, in claim 1 of the present claimed invention the applicant claims: An information reading unit configured to read a code from a non transitory information bearing medium, wherein the information reading unit comprises: a mount unit configured to accept the non transitory information bearing medium and to allow the non transitory information bearing medium to move in a first direction, a plurality of detectors that are provided in the mount unit and arranged in a second direction different from the first direction, wherein each detector is configured to detect the marks provided on the non transitory information bearing medium corresponding to the position of the detector and is configured to output signals corresponding to a result of detection, and a processor that generates a data string based on a unit signal formed from the plurality of output signals from the detectors and recognizes the code based on a group of the data strings sequentially obtained from the non transitory information bearing medium, an operating unit and a storage unit that stores operation data used for operating the operating unit in association with the code, wherein the processor is configured to read the operation data corresponding to the code out of the storage unit and to cause the operating unit to operate on the basis of the operation data, and the operating unit is configured to output a presentation including at least one of sound and light emission, the mount unit comprises a guiding portion configured to enable the non transitory information bearing medium to move relative to the mount unit in the first direction, the guiding portion comprises at least two convex ribs extending in a direction parallel to the first direction, and the detectors are arranged between the at least two convex ribs.
Claim  2 the applicant claims 2. The information reading unit according to claim 1, wherein each of the detectors is a switch configured to be depressed by a mark embodied as a convex portion on the non transitory information bearing medium.
Whereas claim 1 of the 11, 250, 223, the applicant claims An information reading unit configured to read a code from a non transitory information bearing medium, wherein the information reading unit comprises: a mount configured to accept the non transitory information bearing medium and to allow the non transitory information bearing medium to move in a first direction, a plurality of detectors that are provided in the mount unit and arranged in a second direction different from the first direction, wherein each detector is configured to detect the marks provided on the non transitory information bearing medium corresponding to the position of the detector and is configured to output signals corresponding to a result of detection, wherein each of the detectors is a switch configured to be depressed by a mark embodied as a convex portion on the non transitory information bearing medium, a processor that generates a data string based on a unit signal formed from the plurality of output signals from the detectors and recognizes the code based on a group of the data strings sequentially obtained from the non transitory information bearing medium, and an operating unit and a storage unit that stores operation data used for operating the operating unit in association with the code, wherein the processor is configured to read the operation data corresponding to the code out of the storage unit and to cause the operating unit to operate on the basis of the operation data, and the operating unit is configured to output a presentation including at least one of sound and light emission, the mount unit comprises a guiding portion configured to enable the non transitory information bearing medium to move relative to the mount unit in the first direction, the guiding portion comprises at least two convex ribs extending in a direction parallel to the first direction, and the detectors are arranged between the at least two convex ribs.

The instant claims obviously encompass the claimed invention of the  and differ only by terminology. The obviousness-type double patenting rejection is a judicially establish doctrine based upon public policy and is primarily intended to prevent prolongation of the application term by prohibiting claims in a second application not patentable distinct from claims of a first application. In re Vogel, 164 USPQ619 (CCPA 1970).  

The correspondence of the claims is as follows:
Claims 1 and 2 corresponds to claims  1, 4 and 5  of US Patent No. 11, 250, 223.
Claim 3 corresponds to claim 2 of US Patent No. 11, 250, 223.
Claim 4 corresponds to claim 3 of US Patent No. 11, 250, 223.
Claim 5 corresponds to claim 2 of US Patent No. 11, 250, 223.
Claim 6 corresponds to claim 3 of US Patent No. 11, 250, 223.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 102a1/ a2 as being anticipated by Lau US Publication No. 2012/0234905 cited by applicant.
Re Claim 1,   Lau discloses an information reading unit configured to read a code from a non transitory information bearing medium, wherein the information reading unit comprises: 
A mount unit  (Card reader configured to accept the non transitory information bearing medium (2) configured to accept the non transitory information bearing medium and to allow the non transitory information bearing medium (2) to move in
to move in a first direction, a plurality of detectors (irradiating and detecting means IR photo coupler)  that are provided in the mount unit  (card reader )and arranged in a second direction different from the first direction, wherein each detector (IR photo coupler) is configured to detect the marks provided on the non transitory information bearing medium corresponding to the position of the detector (IR photo coupler) and is configured to output signals corresponding to a result of detection (P31, P70,  P73) , and a processor that generates a data string based on a unit signal formed from the plurality of output signals from the detectors and recognizes the code based on a group of the data strings sequentially obtained from the non transitory information bearing medium (P31, P70-P71,  P73-P74), 
an operating unit and a storage unit that stores operation data used for operating the operating unit in association with the code, wherein the processor is configured to read the operation data corresponding to the code out of the storage unit and to cause the operating unit to operate on the basis of the operation data, and the operating unit is configured to output a presentation including at least one of sound and light emission (P31, P70,  P73-74), the mount unit  (Channel) comprises a guiding portion configured to enable the non transitory information bearing medium to move relative to the mount unit in the first direction (P29, P49), 
the guiding portion (Channel 10) comprises at least two convex ribs extending in a direction parallel to the first direction, and the detectors are arranged between the at least two convex ribs (equivalent to the wall separating the card channels; Fig. 6 and 7 ).
Re Claim 3, Lau discloses the information reading unit according to claim 1, wherein the plurality of detectors comprises at least 3 detectors (P71).  
Re Claim 4, Lau discloses the information reading unit according to claim 1, wherein the mount unit (Channel) defines an insertion port configured to accept the non transitory information bearing medium (P49; Fig. 8)  
Re Claim 5, Lau discloses the information reading unit according to claim 1, further comprising a power supply unit (P26).  
Re Claim 6, Lau discloses the information reading unit according to claim 1, wherein, prior to receiving a non transitory information bearing medium within the mount unit, the processor is configured to reserve storage space for a plurality of data strings in the storage unit (P64, P71).

Allowable Subject Matter
Claim 2 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter in regards to claim 2: the prior art of record fails to disclose wherein each of the detectors is a switch configured to be depressed by a mark embodied as a convex portion on the non2 of 5 LEGAL02/40426964v1Appl. No. 16/928,429 Response dated February 12, 2021 transitory information bearing medium.     

Conclusion

The following reference is cited but not relied upon:  Yorozu et al. discloses an auditory playing device has a plurality of circular or polygonal tone plates marked with respective identification codes. Each of the tone plates has concentric dark and bright stripes that are placed, one at a time, in a recess defined in a casing substantially in any direction with respect to the recess. The casing houses an array of detectors disposed in the recess for detecting the identification code on the tone plate that is placed in the recess
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/Primary Examiner, Art Unit 2887